DETAILED ACTION
This is in response to the Amendment filed 3/29/2021 wherein claims 6 and 17 are canceled and claims 1-5, 7-16, and 18-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/29/2021. These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 10-13, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tersmette et al. (US 2016/0123178) in view of Wang (US 2010/0064659).
Regarding Independent Claim 1, Tersmette teaches (Figures 1-4) a propulsion system (see Figure 1) for an aircraft (Paragraph 0023), the propulsion system (see Figure 1) comprising:

a nozzle (30) coupled with (see Figure 1) the engine (10) and disposed to receive the gas jet (from 22, see Figure 1), the nozzle (30) having a throat (T) configured to expand and contract (see Figure 3 and Figure 2); and
a controller (FADEC, not illustrated, see Paragraph 0040) operatively coupled with (via 64, 54 and 34, 36) the throat (T), the controller (FADEC, see Paragraph 0040) configured to control the throat (T) to expand and contract (see Figure 3 and Figure 2), and to control a magnitude of a thrust (due to the throat expansion and contraction, see Figures 2-3 and Paragraph 0025) imparted by the gas jet (from 22, see Figure 1) by controlling the throat (T) to expand and contract (see Figure 3 and Figure 2), the controller (FADEC, see Paragraph 0040) further configured to control the magnitude of the thrust (due to the throat expansion and contraction, see Figures 2-3 and Paragraph 0025) by controlling the throat (T) to expand and contract (see Figure 3 and Figure 2) when the aircraft (Paragraph 0023) is flying at at least a local speed of sound (“FIG. 2 illustrates nozzle configured for operation in a supersonic (M>1) cruise flight condition” in Paragraph 0031 and “FIG. 3 illustrates the nozzle configured for operation in takeoff or subsonic cruise flight condition” in Paragraph 0036”).
Although Tersmette further teaches (Paragraph 0040) a controller (FADEC, not illustrated) is operatively coupled (via 54, 64) with the engine (see Paragraph 0040) to independently control the throat to expand and contract (due to movement of shroud 34) and the exit area of the nozzle (due to movement of shroud 36), Tersmette does not teach that the engine is controlled in a manner that maintains a substantially constant mass flow rate while controlling the throat to expand and contract.
Wang teaches (Figures 1-16) a translating nozzle (50) that can be selectively adjusted to vary the nozzle exit area (Aexit) as the engine (10) operates under different flight conditions (see Paragraph 0032), wherein an amount of flow spilled through an exit (60) formed by the variable area nozzle assembly (12) allows for lower pressure ratios for the same amount of delivered mass flow can be obtained (see Paragraph 0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tersmette to include the concept of the translating nozzle that being selectively adjusted to vary the nozzle exit area as the engine operates under different flight conditions, wherein an amount of flow spilled through an exit formed by the variable area nozzle assembly allows for lower pressure ratios for the same amount of delivered mass flow can be obtained, as taught by Wang, in order to increase stall margins and avoid engine malfunction and shutdown (Paragraph 0032 of Wang).
Regarding Claim 5, Tersmette in view of Wang teaches the invention as claimed and as discussed above. Tersmette further teaches (Figures 1-4) wherein the controller (FADEC, see Paragraph 0040) is configured (via commands sent to 54, 64; see Paragraph 0040) to expand the throat (T) to reduce the thrust (to operate in the subsonic cruise flight condition in Figure 3; see Paragraph 0036) and to contract the throat (T) to increase the thrust (to operate in the supersonic cruise flight condition in Figure 2; see Paragraph 0030) .
Regarding Claim 8, Tersmette in view of Wang teaches the invention as claimed and as discussed above. Tersmette further teaches (Figures 1-4) a plug (32) at least partially disposed (see Figures 1-4) within the nozzle (30), a first surface (the outer surface, see Figures 2-3) of the plug (32) and a first internal surface (at 50) of the nozzle (30) cooperating to define the throat (T, see Figures 2-3).
Regarding Claim 10,
Regarding Claim 11, Tersmette in view of Wang teaches (Figures 1-4) wherein the first internal surface (at 50) comprises a cylindrical shroud (see Paragraphs 0014 and 0032) movably mounted (see Figures 2-3) to an internal surface (36) of the nozzle (30).
Regarding Independent Claim 12, Tersmette teaches (Figures 1-4) a method of manufacturing a propulsion system (see Figure 1) for an aircraft (Paragraph 0023), the method comprising:
obtaining an engine (10), a nozzle (30), and a controller (FADEC, not illustrated, see Paragraph 0040), the engine (10) being configured to generate a gas jet (the combustion gases exiting 22, see Figure 1 and Paragraph 0028), the nozzle (30) having a throat (T) configured to expand and contract (see Figure 3 and Figure 2), and the controller (FADEC, see Paragraph 0040) being configured to control the throat (T) to expand and contract (see Figure 3 and Figure 2) and further configured to control a magnitude of a thrust (due to the throat expansion and contraction, see Figures 2-3 and Paragraph 0025) generated by the gas jet (from 22, see Figure 1) by controlling the throat (T) to expand and contract (see Figure 3 and Figure 2), the controller (FADEC, see Paragraph 0040) further configured to control the magnitude of the thrust (due to the throat expansion and contraction, see Figures 2-3 and Paragraph 0025) by controlling the throat (T) to expand and contract (see Figure 3 and Figure 2) when the aircraft (Paragraph 0023) is flying at at least a local speed of sound (“FIG. 2 illustrates nozzle configured for operation in a supersonic (M>1) cruise flight condition” in Paragraph 0031 and “FIG. 3 illustrates the nozzle configured for operation in takeoff or subsonic cruise flight condition” in Paragraph 0036”);
coupling the nozzle (30) with the engine (10) in a position to receive the gas jet (from 22, see Figure 1); and
operatively coupling (via 64, 54 and 34, 36) the controller (FADEC, see Paragraph 0040) with the nozzle (30).
Although Tersmette further teaches (Paragraph 0040) a controller (FADEC, not illustrated) is operatively coupled (via 54, 64) with the engine (see Paragraph 0040) to independently control the throat to expand and contract (due to movement of shroud 34) and the exit area of the nozzle (due to movement of shroud 36), Tersmette does not teach that the engine is controlled in a manner that maintains a substantially constant mass flow rate while controlling the throat to expand and contract.
Wang teaches (Figures 1-16) a translating nozzle (50) that can be selectively adjusted to vary the nozzle exit area (Aexit) as the engine (10) operates under different flight conditions (see Paragraph 0032), wherein an amount of flow spilled through an exit (60) formed by the variable area nozzle assembly (12) allows for lower pressure ratios for the same amount of delivered mass flow can be obtained (see Paragraph 0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tersmette to include the concept of the translating nozzle that being selectively adjusted to vary the nozzle exit area as the engine operates under different flight conditions, wherein an amount of flow spilled through an exit formed by the variable area nozzle assembly allows for lower pressure ratios for the same amount of delivered mass flow can be obtained, as taught by Wang, in order to increase stall margins and avoid engine malfunction and shutdown (Paragraph 0032 of Wang).
Regarding Claim 13, Tersmette in view of Wang teaches the invention as claimed and as discussed above. Tersmette further teaches (Figures 1-4) wherein coupling the nozzle (30) with the engine (10) comprises fluidly coupling (see Figure 1) the nozzle (30) with the engine (10).
Regarding Claim 16, Tersmette in view of Wang teaches the invention as claimed and as discussed above. Tersmette further teaches (Figures 1-4) wherein the controller (FADEC, see Paragraph 0040) is configured to expand the throat (T) to reduce the thrust (to operate in the subsonic cruise flight condition in Figure 3; see Paragraph 0036) and to contract the throat (T) to increase the thrust (to operate in the supersonic cruise flight condition in Figure 2; see Paragraph 0030).
Regarding Claim 19, Tersmette in view of Wang teaches the invention as claimed and as discussed above. Tersmette further teaches (Figures 1-4) coupling a plug (32)  with the nozzle (30) such that the plug (32) is at least partially disposed (see Figures 1-4) within the nozzle (30) and such that a first surface (the outer surface, see Figures 2-3) of the plug (32) and a first internal surface (at 50) of the nozzle (30) cooperating to define the throat (T, see Figures 2-3).
Regarding Claim 20, Tersmette in view of Wang teaches the invention as claimed and as discussed above. Tersmette further teaches (Figures 1-4) wherein coupling the plug (32) with the nozzle (30) comprises arranging the plug (32) coaxially (see Figure 1) with respect to the nozzle (30).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tersmette et al. (US 2016/0123178) in view of Wang (US 2010/0064659) as applied to claim 1 above, and further in view of Klees (US 3,938,328) and Winter (US 2011/0004388).
Regarding Claim 2, Tersmette in view of Wang teaches the invention as claimed and as discussed above. Tersmette further teaches that the some embodiments may include an independently translating centerbody (see Paragraph 0040), however, Tersmette in view of Wang does not teach wherein the nozzle includes an exit plane configured to expand and contract, wherein the controller is operatively coupled with the exit plane, wherein the controller is configured to control the exit plane to expand and contract and wherein the controller is further configured to control the exit plane to remain static while the controller controls the magnitude of the thrust by controlling the throat to expand and contract.
Klees teaches (Figures 1-15) an engine (see Figures 5a and 5b) having a nozzle (at 50; see Figures 5a and 5b) wherein the nozzle (at 50) includes an exit plane (the downstream end of 34) configured to expand and contract (see Figures 5a and 5b) such that the exit plane (at the exit of the nozzle; see Figures 5a and 5b) remains static while the nozzle area is changed (see the subsonic cruise nozzle position in Figure 5a and the supersonic cruise nozzle position in Figure 5b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tersmette in view of Wang to include the nozzle including an exit plane configured to expand and contract such that the exit plane remains static while the nozzle area is changed, as taught by Klees, in order to operate the engine in a subsonic cruise mode of operation or a supersonic cruise mode of operation (see Column 4, lines 2-38 of Klees). Tersmette in view of Wang and Klees does not teach wherein the controller is operatively coupled with the exit plane, wherein the controller is configured to control the exit plane to expand and contract while the controller controls the magnitude of the thrust by controlling the throat to expand and contract.
Winter teaches (Figures 1-3) an aircraft engine (10) having a nozzle (26) having an adjustable area (see Paragraphs 0015 and 0021) and a controller (44) which is operatively coupled to the variable area nozzle (26), wherein the controller (44) is configured to control (via 27) the exit plane of the nozzle (26) to expand and contract (see Paragraph 0025) while the controller (44) controls the magnitude of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tersmette in view of Wang and Klees to include the concept of the controller being operatively coupled with the exit plane, wherein the controller is configured to control the exit plane to expand and contract while the controller controls the magnitude of the thrust by controlling the throat to expand and contract, as taught by Winter, in order to direct the actuate to regulate the flow to meet the thrust demand (see Paragraphs 0009-0010 of Winter).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tersmette et al. (US 2016/0123178) in view of Wang (US 2010/0064659) as applied to claims 1 and 8 above, and further in view of Klees (US 3,938,328).
Regarding Claim 3, Tersmette in view of Wang teaches the invention as claimed and as discussed above. Although Tersmette teaches that the some embodiments may include an independently translating centerbody (see Paragraph 0040), Tersmette in view of Wang does not explicitly teach the nozzle includes a static exit plane.
Klees teaches (Figures 1-15) an engine (see Figures 5a and 5b) having a nozzle (at 50; see Figures 5a and 5b) wherein the nozzle (at 50) includes an exit plane (the downstream end of 34) configured to expand and contract (see Figures 5a and 5b) such that the exit plane (at the exit of the nozzle; see Figures 5a and 5b) is a static exit plane (see Figures 5a and 5b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tersmette in view of Wang to include the nozzle including an exit plane configured to expand and contract such that the exit plane is a static exit plane, as taught by Klees, in order to operate the engine in a subsonic cruise mode of operation or a supersonic cruise mode of operation (see Column 4, lines 2-38 of Klees).
Regarding Claim 9, Tersmette in view of Wang teaches the invention as claimed and as discussed above. Tersmette further teaches (Figures 1-4) that the nozzle (30) is configured to (via actuators 54, 64) translate such that the throat area expands and contracts (see Figure 3 and Figure 2), 
Klees teaches (Figures 1-15) wherein the plug (the centerbody at 50; see Figures 5a and 5b) is configured to translate in an axial direction (see Figures 5a and 5b) with respect to the nozzle (the downstream end of 34), wherein translation of the plug (the centerbody at 50; see Figures 5a and 5b) in an aft direction (from Figure 5b to Figure 5a) causes the throat (the minimum flow area between the centerbody and the shroud; see Figures 5a and 5b) to expand (see Figure 5a) and wherein the translation of the plug (the centerbody at 50; see Figures 5a and 5b) in a forward direction (from Figure 5a to Figure 5b) causes the throat (the minimum flow area between the centerbody and the shroud; see Figures 5a and 5b) to contract (see Figure 5b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tersmette in view of Wang to include the plug being configured to translate in an axial direction with respect to the nozzle, wherein translation of the plug in an aft direction causes the throat to expand and wherein the translation of the plug in a forward direction causes the throat to contract, as taught by Klees, in order to operate the engine in a subsonic cruise mode of operation or a supersonic cruise mode of operation (see Column 4, lines 2-38 of Klees).

Claims 4, 7, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tersmette et al. (US 2016/0123178) in view of Wang (US 2010/0064659) as applied to claims 1 and 12 above, and further in view of Winter (US 2011/0004388).
Regarding Claim 4,
Winter teaches (Figures 1-3) an aircraft engine (10) having a nozzle (26) having an adjustable area (see Paragraphs 0015 and 0021) and a controller (44) which is operatively coupled to the variable area nozzle (26), wherein the controller (44) is configured to be communicatively coupled (see Figure 2) with a component on the aircraft (a throttle; see Paragraph 0032) and to receive information from the component (the throttle; see Paragraph 0032) indicative of a thrust requirement (from 46) of the aircraft (Paragraphs 0001-0002) and to control the throat (at 26; see Figure 2) to expand and contract (via actuator 27; see Paragraph 0025) based on the information (“The thrust requests and thrust demands are based on operator input from a throttle” – Paragraph 0032 and “The [control law 47] directs actuator 27 based on the thrust demand” – Paragraph 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tersmette in view of Wang to include the controller being configured to be communicatively coupled with a component on the aircraft and to receive information from the component indicative of a thrust requirement of the aircraft and to control the throat to expand and contract based on the information, as taught by Winter, in order to direct the actuate to regulate the flow to meet the thrust demand (see Paragraphs 0009-0010 of Winter).
Regarding Claim 7, Tersmette in view of Wang teaches the invention as claimed and as discussed above. Tersmette further teaches (Figures 1-4) wherein the controller (FADEC, see Paragraph 0040) is operatively coupled (via actuators 54, 64) with the engine (10), wherein the engine (10) is configured to operate at speeds above the local speed of sound (at a supersonic cruise flight condition, see Paragraph 0031) and operate at speeds below the local speed of sound (at a subsonic cruise flight condition, see Paragraph 0036). Tersmette in view of Wang does not teach that the controller is configured to control the magnitude of the thrust by controlling the engine to vary a mass flow rate when the controller receives information indicating an aircraft airspeed and by controlling expansion and contraction of the throat when the controller receives information indicating the aircraft airspeed.
Winter teaches (Figures 1-3) a controller (44) operatively coupled (see Figure 2) with the engine (10) and is configured to control the magnitude of the thrust (via 46) by controlling the engine (10) to vary a mass flow rate (via 27, see Paragraph 0032-0033; the thrust is proportional to the engine mass flow rate, as recognized by Applicant in Paragraph 0003) when the controller (44) receives information (45) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tersmette in view of Wang to include the controller being configured to control the magnitude of the thrust by controlling the engine to vary a mass flow rate when the controller receives information indicating an aircraft airspeed and by controlling expansion and contraction of the throat when the controller receives information indicating the aircraft airspeed, as taught by Winter, in order to direct the actuate to regulate the flow to meet the thrust demand (see Paragraphs 0009-0010 of Winter).
Regarding Claim 14, Tersmette in view of Wang teaches the invention as claimed and as discussed above. Tersmette in view of Wang does not teach wherein the controller is further configured to receive information indicative of a thrust requirement of the aircraft and to control the throat to expand and contract based on the information.
Winter teaches (Figures 1-3) an aircraft engine (10) having a nozzle (26) having an adjustable area (see Paragraphs 0015 and 0021) and a controller (44) which is operatively coupled to the variable area nozzle (26), wherein the controller (44) is configured to be communicatively coupled (see Figure 2) to receive information indicative (from a throttle; see Paragraph 0032) of a thrust requirement (from 46) of the aircraft (Paragraphs 0001-0002) and to control the throat (at 26; see Figure 2) to expand and contract (via actuator 27; see Paragraph 0025) based on the information (“The thrust requests and thrust demands are based on operator input from a throttle” – Paragraph 0032 and “The [control law 47] directs actuator 27 based on the thrust demand” – Paragraph 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tersmette in view of Wang to include the controller being further configured to receive information indicative of a thrust requirement of the aircraft and to control the throat to expand and contract based on the information, as taught by Winter, in order to direct the actuate to regulate the flow to meet the thrust demand (see Paragraphs 0009-0010 of Winter).
Regarding Claim 15, Tersmette in view of Wang and Winter teaches the invention as claimed and as discussed above. Tersmette in view of Wang and Winter does not teach, as discussed so far, wherein the controller is configured to be communicatively coupled with a component on the aircraft and to receive the information from the component.
Winter teaches (Figures 1-3) an aircraft engine (10) having a nozzle (26) having an adjustable area (see Paragraphs 0015 and 0021) and a controller (44) which is operatively coupled to the variable area nozzle (26), wherein the controller (44) is configured to be communicatively coupled (see Figure 2) with a component on the aircraft (a throttle; see Paragraph 0032) and to receive information from the component (the throttle; see Paragraph 0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tersmette in view of Wang and Winter to include the controller being configured to be communicatively coupled with a component on the aircraft and to receive information from the component, as taught by Winter, in order to direct the actuate to regulate the flow to meet the thrust demand (see Paragraphs 0009-0010 of Winter).
Regarding Claim 18, Tersmette in view of Wang teaches the invention as claimed and as discussed above. Tersmette further teaches (Figures 1-4) wherein the controller (FADEC, see Paragraph 0040) is operatively coupled (via actuators 54, 64) with the engine (10), wherein the engine (10) is configured to operate at speeds above the local speed of sound (at a supersonic cruise flight condition, see Paragraph 0031) and operate at speeds below the local speed of sound (at a subsonic cruise flight condition, see Paragraph 0036). Tersmette in view of Wang does not teach that the controller is configured to control the magnitude of the thrust based on an indication of an aircraft airspeed and by controlling expansion and contraction of the throat when the controller receives information indicating the aircraft airspeed.
Winter teaches (Figures 1-3) a controller (44) operatively coupled (see Figure 2) with the engine (10) and is configured to control the magnitude of the thrust (via 46) based on an indication of an aircraft airspeed (see Paragraphs 0031-0032) and by controlling expansion and contraction of the throat (due to actuator 27 to adjust the variable area nozzle 26) when the controller (44) receives information (45) indicating the aircraft airspeed (see Paragraph 0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tersmette in view of Wang to include the controller being configured to control the magnitude of the thrust based on an indication of an aircraft airspeed and by controlling expansion and contraction of the throat when the controller receives information indicating the aircraft airspeed, as taught by Winter, in order to direct the actuate to regulate the flow to meet the thrust demand (see Paragraphs 0009-0010 of Winter).

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. Applicant argues that Wang does not teach a controller that controls a nozzle’s throat to expand and contract. It is noted, however, that the claims are not being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, but is rejected under 35 U.S.C. 103 as being unpatentable over Tersmette in view of Wang. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted, as discussed in the body of the rejection above, Tersmette teaches (Paragraph 0040) a controller (FADEC, not illustrated) is operatively coupled (via 54, 64) with the engine (see Paragraph 0040) to independently control the throat to expand and contract (due to movement of shroud 34) and the exit area of the nozzle (due to movement of shroud 36). Wang is relied upon for teaching a translating nozzle (50) that can be selectively adjusted to vary the nozzle exit area (Aexit) as the engine (10) operates under different flight conditions (see Paragraph 0032), wherein an amount of flow spilled through an exit (60) formed by the variable area nozzle assembly (12) obtains lower pressure ratios for the same amount of delivered mass flow (see Paragraph 0032). As discussed above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tersmette to include the concept of the translating nozzle that being selectively adjusted to vary the nozzle exit area as the engine operates under different flight conditions, wherein an amount of flow spilled through an exit formed by the variable area nozzle assembly allows for lower pressure ratios for the same amount of delivered mass flow to be .
Applicant further argues that the prior art does not explain why the engine delivers the same amount of mass flow. In response it is noted that Want teaches maintaining the same amount of delivered mass flow with lower pressure ratios increases stall margins and avoids engine malfunction and shutdown (see Paragraph 0032 of Wang). One having ordinary skill in the art before the effective filing date of the claimed invention would have recognized that modifying Tersmette to include the concept of maintaining the mass flow rate to be substantially constant allows for increased stall margins and avoids engine malfunction and shutdown (Paragraph 0032 of Wang).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741